The opinion of the Court was delivered by
Manning, J.
Hattie Hamilton had been married many years ago to one Plume, and the opponent is a child of that marriage. She was divorced by her husband for adultery, and afterwards led a lewd life. Finally she kept au assignation house in this city, and David Jackson kept her.
She died last Summer, and by olographic will gave Jackson all her property, which consisted of furniture and jewelry. After paying the debts and charges, there remained $719.20. Her son prays a reduction of the sum passing by the will to one-tentli part of the estate of the deceased.
Jackson, the universal legatee, insists that under our Code only those who have lived in open concubinage are incapable of making a donation of movables beyond one-tenth of their estate, and that he does not fall in that category because his concubinage with the deceased was not open, public, aud notorious. His counsel remind us that the translators of the Partidas have omitted the 14th Title, which treated of concubines, as not in force, adding in a note, that “a woman of the description here alluded to is in Spanish called Barragana, which word means a concubine whom a man keeps in his house unconnected with any other woman. It was necessary that such a concubine should not be a woman of debauched life, and that she should be possessed of other qualities mentioned in the title.” 1 Moreau & Carleton’s Partidas, 547.
Jackson’s living in concubinage was so open that several witnesses have testifiedto it. He did not keep her in his house, but visited her in hers every night. Their relations were notorious iu their sphere. However necessary it might have been among the Spaniards that a concubine should not be a woman of debauched life, no such conception prevails among us, nor is it inferrible, even from the record that this woman continued her indiscriminate debauchery after forming relations with Jackson. Her bequest to him must be reduced to that portion required by the Code. Rev. Civ. Code, Art. 1481.
Judgment affirmed.